PER CURIAM.
We affirm the decision of the trial court compelling arbitration by the parties. See Thomas W. Ward & Assoc., Inc. v. Spinks, 574 So.2d 169 (Fla. 4th DCA 1990), rev. denied, 583 So.2d 1037 (Fla.1991). However, we agree with appellant that the trial court’s finding with regard to the legal status of the relationship between the parties was unnecessary and is not binding in the arbitration proceedings. It was unnecessary to determine that the appellee was an independent contractor in order to resolve the arbitration dispute.
Accordingly, we affirm in part and reverse in part and remand for further proceedings in accord herewith.
GLICKSTEIN, C.J., and ANSTEAD and STONE, JJ., concur.